Rodríguez García, Juez Ponente
TEXTO COMPLETO DE LA SENTENCIA
El anterior Tribunal de Distrito, Sala de Salinas, dictó sentencia en el presente caso declarando con lugar la demanda por la suma de $10,835.00, con intereses legales al 7% anual, más la suma de $300.00 de fianza prestada por los demandantes sin la imposición de gastos, costas y honorarios de abogados.
La sentencia se dictó en 25 de mayo de 1994, por el Hon. Isidro Rivera Sánchez, Juez y se archivó en autos copia de la notificación de la sentencia el día 7 de julio de 1994. , :
El término de treinta (30) días para apelar de dicha sentencia venció el sábado 6 de agosto *1019de 1994, extendiéndose hasta el lunes 8 de agosto de 1994, en virtud de la regla 68.1 de las Reglas de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, R. 68.1.
El escrito de apelación se presentó en el Tribunal de Distrito de Salinas, tribunal que entendió en el caso, el día 11 de agosto de 1995.
Esta apelación pasó a nuestra consideración en virtud del artículo 9.004 (b) de la Ley de la Judicatura de 1994, Ley Núm. 1 de 28 de julio de 1994, y por la Orden Administrativa Núm. XIII, de 23 de enero de 1995 del Presidente del Tribunal Supremo de Puerto Rico.
Desestimamos la apelación por falta de jurisdicción. Nos explicamos.
Antes de la vigencia de la Ley de la Judicatura de 1994, supra, que entró en vigor el 24 de enero de 1995, las apelaciones del anterior Tribunal de Distrito al Tribunal Superior, se regían por las Reglas de Apelación, del Tribunal de Distrito al Tribunal Superior, 4 L.P.R.A. Ap. Ill-A, adoptadas por el Tribunal Supremo de Puerto Rico, el 7 de junio de 1979, y efectivas el 1ro. de octubre de 1979.
La regla 4 de apelación disponía:
"Se formalizará la apelación radicando un escrito de apelación en la Secretaría del Tribunal de Distrito que dictó la sentencia, y copia en la Secretaría del Tribunal Superior al que se apela, dentro del término y con la notificación a todas las partes conforme lo provisto en las Reglas de Procedimiento Civil, Apéndice III del Título 32, o en las Reglas de Procedimiento Criminal, Apéndice II del Título 34, según fuere el caso. Si el escrito de apelación no se radicare y notificare en la forma y dentro de los términos antes dispuestos, la apelación será desestimada por el Tribunal Superior, a iniciativa propia o a solicitud de parte." 
El término para formalizar la apelación se regía por la regla 53.1 (a) de las de Procedimiento Civil, 32 L.P.R.A. App. Ill, R. 53.1 (a), que establece:

"La apelación se formalizará presentando un escrito de apelación en la secretaría de la sección del tribunal que entendió en el caso, y copia del mismo en la secretaría del tribunal de apelación dentro de los treinta (30) días siguientes al archivo en autos de una copia de la notificación de la sentencia."

En Marta González Santos v. Bourns de Puerto Rico, Núm. CE-89-200, 89 J.T.S. 107, el Tribunal Supremo pauta las normas para perfeccionar la apelación del Tribunal de Distrito al Superior.
En lo referente al término de treinta (30) días el Tribunal indica:
"El término para presentar la apelación en el Tribunal de Distrito está a su vez regulado por la Regla 53.1 de Procedimiento Civil. Regla 4 supra. Dicho término es de treinta (30) días contados a partir del archivo en autos de copia de la notificación de la sentencia. Regla 53.1 de Procedimiento Civil Rodríguez Negrón v. Morales, 105 D.P.R. 877, 878-879 (1977); Quirós v. Gómez Hnos., 113 D.P.R. 204, 207-08 (1982) (En reconsideración); Calderón & Rivé, Manual de Procedimientos Apelativos, Revista U.I.A. 1987, a la pág. 198. El mismo se interrumpe confonne a lo dispuesto en el Regla 53.1 (d) de Procedimiento Civil.

La presentación del escrito de apelación en el Tribunal de Distrito dentro del término de 30 días es de carácter jurisdiccional."

*1020En su escrito de apelación la representación legal de la parte demandante-apelante pretende extender el término para apelar indicando queja notificación fue depositada.en el correo el día 8 de julio de 1994, y fue recibida en su oficina el .23 de julio de 1994.
Es diáfanamente claro que el término para presentar la apelación ante el anterior Tribunal de Distrito, Sala de Guayama, comenzaba a decursar el día en que se archivó en autos copia de la notificación de la sentencia, o sea en 7 de julio de 1994.
La fecha en que se depositara en el correo, ni la fecha en que lo recibiera en la oficina el abogado de la parte demandada-apelante juega papel alguno en el término para apelar.
Se dicta sentencia desestimando la apelación.
La Juez López Vilanova concurre con el resultado.
Notifíquese por la vía ordinaria.
Así lo pronunció y manda el tribunal y lo certifica la Secretaria General.
María de la C. González Cruz
Secretaria General
ESCOLIO 95 DTA 263
1. 4 L.P.R.A. Ap. Ill - A, R.4.